      Case 3:21-cv-00125-MO              Document 1-1          Filed 01/27/21        Page 1 of 6
                                         1/4/2021 5:23 PM
                                            20CV44794


        IN THE CIRCUIT COURT OF THE STATE OF OREGON
               FOR THE COUNTY OF WASHINGTON
DAVID OLLODART,

Plaintiﬀ                                            Case No. 20CV44794

vs.                                                 PROOF OF SERVICE

INTEL CORPORATION,                                  ORCP 7D(2)D

Defendant                                           SERVICE BY MAIL

The plaintiﬀ has served true copies of the COMPLAINT and SUMMONS. The plaintiﬀ has served by
mail, according to ORCP7 D(3)(b)(ii)(C), to the registered agent of the defendant residing in Marion
County of the State of Oregon as allowed by ORCP7 D(3)(b)(ii) in the case no registered agent, oﬃcer, or
directors are in the venue of the suit. Intel headquarters and its board of directors and executive oﬃcers
are in Santa Clara, California. The plaintiﬀ personally deposited two true copies with the U.S. Postal
Service at 909 1st Ave STE 100 Seattle, WA 98104-9995 on December 23rd , 2020. One by ﬁrst-class mail,
and the other by certiﬁed mail, Return Receipt Requested, addressed to the defendant’s registered agent
at 780 Commercial St SE STE 100 Salem, OR 97301-3465.
According to the requirements for service by mailing in ORCP7 F(2)(a)(i), the return receipt and a true
copy of the summons are appended to this document.
I hereby declare that the above statements are true to the best of my knowledge and belief, and that I
understand they are made for use as evidence in court and I am subject to penalty for perjury.
Dated this day of January 4, 2021




David Ollodart
Address: 220 10th Ave #613 Seattle, WA 98122
Mobile: (206)707-3247
E-mail: davidollodart@gmail.com
Facsimile: +1(253)884-8580




                                                                                    REMOVAL EXHIBIT 1
Proof of Service 1
                                                                                           Page 1 of 6
     Case 3:21-cv-00125-MO                Document 1-1           Filed 01/27/21          Page 2 of 6




           IN THE CIRCUIT COURT OF THE STATE OF OREGON
                  FOR THE COUNTY OF WASHINGTON
  DAVID OLLODART,

  Plaintiﬀ

  vs.                                                 Case No. 20CV44794

  INTEL CORPORATION,                                  SUMMONS

  Defendant



                                   Direction to Defendant
  You must appear and defend within the time given in section Time for Response. Failure to do so will
  result in the plaintiﬀ applying to the court for the relief demanded in the complaint. This document has
  been mailed as an alternative service according to ORCP7 D(3)(b)(ii)(C) to the registered agent of the
  defendant residing in Marion County of the State of Oregon as allowed by ORCP7 D(3)(b)(ii) in the case
  no registered agent, oﬃcer, or directors are in the venue of the suit. Intel headquarters and its board of
  directors and executive oﬃcers are in Santa Clara, California.


                                       Time for Response
  The defendant has 30 days from the date of service to appear and defend. The date of mailing for this
  document is December 23rd , 2020. The return address is the plaintiﬀ’s address in Seattle, Washington
  (refer to section Subscription And Post Oﬃce Address) and the mailing address of the registered agent
  for the defendant is in Salem, Oregon, so the mailing is interstate. According to ORCP7(2)(d)(ii), the
  date of service will be either the day the defendant signs a receipt for the mailing, or seven days after
  the date of mailing on December 30th , 2020, whichever ﬁrst occurs.




  Summons 1
                                                                                       REMOVAL EXHIBIT 1
Proof of Service 2
                                                                                              Page 2 of 6
     Case 3:21-cv-00125-MO                Document 1-1           Filed 01/27/21          Page 3 of 6




                                                Notices
  NOTICE TO DEFENDANT:
  READ THESE PAPERS CAREFULLY!
  You must “appear” in this case or the other side will win automatically. To “appear” you must ﬁle with
  the court a legal document called a “motion” or “answer.” The “motion” or “answer” must be given to
  the court clerk or administrator within 30 days along with the required ﬁling fee. It must be in proper
  form and have proof of service on the plaintiﬀ’s attorney or, if the plaintiﬀ does not have an attorney,
  proof of service on the plaintiﬀ.
  If you have questions, you should see an attorney immediately. If you need help in ﬁnding an attorney, you
  may contact the Oregon State Bar’s Lawyer Referral Service online at http://www.oregonstatebar.org
  or by calling (503) 684-3763 (in the Portland metropolitan area) or toll-free elsewhere in Oregon at (800)
  452-7636.


                       Subscription And Post Oﬃce Address
  Please serve papers in the action to the address given below according to ORCP 9.
  Dated this day of December 21, 2020




  David Ollodart
  Address: 220 10th Ave #613 Seattle, WA 98122
  Mobile: (206)707-3247
  E-mail: davidollodart@gmail.com
  Facsimile: +1(253)884-8580




  Summons 2
                                                                                       REMOVAL EXHIBIT 1
Proof of Service 3
                                                                                              Page 3 of 6
     Case 3:21-cv-00125-MO   Document 1-1   Filed 01/27/21   Page 4 of 6




                                                             REMOVAL EXHIBIT 1
Proof of Service 4
                                                                    Page 4 of 6
     Case 3:21-cv-00125-MO   Document 1-1   Filed 01/27/21   Page 5 of 6




                                                             REMOVAL EXHIBIT 1
Proof of Service 5
                                                                    Page 5 of 6
     Case 3:21-cv-00125-MO   Document 1-1   Filed 01/27/21   Page 6 of 6




                                                             REMOVAL EXHIBIT 1
Proof of Service 6
                                                                    Page 6 of 6
